     Case
  Case    7:18-cv-01847-PMH-JCM
       7-18-cv-01847   Document 81 Document   82 Filed
                                     Filed in NYSD  on 02/09/21
                                                       02/08/2021Page 1 of 11 of 1
                                                                    Page

                                         By February 16, 2021, Plaintiff shall either (1) notify the Court
                                         that a settlement has been reached or (2) file its opposition to

                     The Bellantoni Law Firm
                                         Defendants' pre-motion conference letter. Should Plaintiff
                                         oppose Defendants' pre-motion, PLLC   conference letter, the Court
                                      2 Overhill Road, Suite  400
                                         will not accept a Rule 56.1 Counterstatement. Rather, and in
                                     Scarsdale, New York 10583
                                         compliance
                                  (914) 367-0090         with763-9761
                                                   fax (888)   the Court's Individual Practices, Plaintiff "shall
                                         reproduce each entry in the movant’s Rule 56.1 Statement
                                         and set out the opposing party’s response directly beneath it."
                                         The Clerk is instructed to terminate ECF No. 81.
February 8, 2021
                                        SO ORDERED.
VIA ECF
                                        ______________________________
Hon. Philp M. Halpern                   Philip M. Halpern, U.S.D.J.
U.S. District Court Judge
Southern District of New York           Dated: New York, NY
300 Quarropas Street
                                               February 9, 2021
White Plains, New York 10601

       Re:      Barrer-Cohen v. Greenburgh Central School District, et al.
                18 Civ. 1847 (PMH) (JCM)

Dear Judge Halpern,

        I represent the plaintiff, Carol Barrer-Cohen, in the above-referenced matter.
I write with the consent of Lewis Silverman, counsel for the defendants.

       The plaintiff’s Local Rule 56.1 Counterstatement is due to be filed today, in accordance
with the schedule set by the Court during our last conference.

       The plaintiff has prepared a Counterstatement to the Statement of Facts filed by the
defendants, but I am respectfully requesting that the ECF filing be adjourned in furtherance of
settlement discussions.

       I am informed that Mr. Silverman is scheduled to meet with the Board of Education
tomorrow to discuss the terms of a proposed settlement.

       Thank you for Your Honor’s consideration in this matter.

Respectfully,

/s
Amy L. Bellantoni

cc: Lewis Silverman (via ECF)




                                 We do not accept service by fax.
